DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in response to the remarks/amendments filed on 04/29/2020. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-2, 5-9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. [US 20130257390 A1].  (see paras. 0035-0036)
 1. Jin et al. [US 20130257390 A1] discloses [Figs. 2-5], A power converting apparatus for converting alternating-current power supplied from an alternating-current power supply into direct-current power, the power converting apparatus comprising:
a first wire and a second wire ( as input wires of IN1, IN2) each connected to the alternating-current power supply);
a first reactor (L) disposed on the first wire;
a first arm (of series connected arm of S1/S2) including a first switching element, a second switching element, and a third wire (of series connecting S1/S2) including a first connection point (at input wire of S1/S2), the first switching element and the second switching element being connected in series by the third wire, the first connection point being connected to the first reactor by the first wire;
a second arm (of series connected arm of S3/S4) connected in parallel with the first arm , the second arm including a third switching element, a fourth switching element, and a fourth wire (of series connecting S3/S4) including a second connection point (at input wire of S3/S4), the third switching element and the fourth switching element being connected in series by the fourth wire, the second connection point being connected to the alternating-current power supply by the second wire; and a capacitor (C) connected in parallel with the second arm, 
wherein loss characteristics per switching event of the first switching element and the second switching element (as selected SiC type transistors) that  is better than loss characteristics per switching event of the third switching element and the fourth switching element (as MOSFETs), wherein the first arm further includes a fifth switching element (as BD1) and a sixth switching element (as Bd2) connected in series, the fifth switching element is connected in parallel with the first switching element and the sixth switching element is connected in parallel with the second switching element.
2.    Jin et al. [US 20130257390 A1] discloses [2-5], wherein switching frequencies of the first switching element and the second switching element are higher than switching frequencies of the third switching element and the fourth switching element. (as via use of SiC switches having higher switching speed characteristics) 
5.    Jin et al. [US 20130257390 A1] discloses [2-5], wherein gate resistances of the first switching element and the second switching element are less than gate resistances of the third switching element and the fourth switching element. (as via use of SiC switches having lower gate resistances than MOSFETs)

7.    Jin et al. [US 20130257390 A1] discloses [2-5], wherein the wide bandgap semiconductor is a gallium nitride semiconductor.
8.    Jin et al. [US 20130257390 A1] discloses [2-5], wherein the third switching element and the fourth switching element are each formed of a silicon carbide semiconductor.
9.    Jin et al. [US 20130257390 A1] discloses [2-5], wherein the third switching element and the fourth switching element are super junction metal-oxide-semiconductor field-effect transistors.
11.   Jin et al. [US 20130257390 A1] discloses [2-5], wherein at least one of the first arm and the second arm is mounted on a 2-in-1 module. (as e.g. a full-bridge module of 21/22)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 

3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. [US 20130257390 A1].
3.    Jin fails to disclose, wherein the switching frequencies of the first switching element and the second switching element are higher than 266 times a frequency of the alternating-current power supply.
Jin discloses the claimed invention except for the the second switching element are higher than 266 times a frequency of the alternating-current power supply.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to a switching frequency incorporating this higher than 266 times the AC power supply, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable rages involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Claim(s) 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. [US 20130257390 A1]  in view of  LIN [US 20110149622 A1]  .
4.    Jin fails to disclose, wherein the switching frequencies of the first switching element and the second switching element are higher than 16 kHz. 
LIN [US 20110149622 A1] teaches, wherein the switching frequencies of the first switching element and the second switching element are higher than 16 kHz. (as for when the alternating-current power supply is, e.g. a commercial power supply of 50 Hz/60 Hz, see para. 0040)
10.    Jin fails to disclose, wherein the switching frequencies of the first switching element and the second switching element are higher than 20 kHz. 
LIN [US 20110149622 A1] teaches, wherein the switching frequencies of the first switching element and the second switching element are higher than 20 kHz. (see para. 0040)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of Jin to include arrangement of LIN, because it provides reduced switching loss.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. [US 20130257390 A1] in view of ICHINOSE et al. [US 20140292092 A1].
12.    Jin fails to disclose, further comprising a current detector for detecting a power supply current output from the alternating-current power supply, wherein in accordance with the power supply current, it is determined whether to permit the third switching element and the fourth switching element to be turned on.
ICHINOSE et al. [US 20140292092 A1] teaches [Fig. 1-3], a current  detector (as CT) for detecting a power supply current output from the alternating-current power supply, wherein in accordance with the power supply current, it is determined whether to permit the third switching element and the fourth switching element to be turned on. (see determination of on times as permitted, Figs. 2-3)  
13.    Jin fails to disclose, wherein when the power supply current is equal to or less than a threshold, the third switching element and the fourth switching element are not permitted to be turned on, and when the power supply current is larger than the threshold, the third switching element and the fourth switching element are permitted to be turned on. 
ICHINOSE et al. [US 20140292092 A1] teaches [Fig. 1-3], wherein when the power supply current is equal to or less than a threshold, the third switching element and the fourth switching element are not permitted to be turned on, and when the power supply current is larger than the threshold, the third switching element and the fourth switching element are permitted to be turned on. (see determination of on/off times as permitted, Figs. 2-3)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify arrangement of Jin to include the arrangement of ICHINOSE, because it provides improved output voltage range.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. [US 20130257390 A1] in view of KIM et al. [US 20180367024 A1].
18.    Jin fails to disclose, A motor drive apparatus for driving a motor, the motor drive apparatus comprising: and an inverter (220) for converting direct-current power output from the power converting apparatus into alternating-current power and outputting the alternating-current power to the motor.; An air conditioner (50) comprising: the motor; and the motor drive apparatus according to 
KIM et al. [US 20180367024 A1] teaches [Figs. 1-4], A motor drive apparatus for driving a motor, the motor drive apparatus comprising: and an inverter (220) for converting direct-current power output from the power converting apparatus into alternating-current power and outputting the alternating-current power to the motor.; 19. (Original) An air conditioner (50) comprising: the motor; and the motor drive apparatus according to claim 18. 20. (Original) comprising a blower (of e.g. 21, 22) driven by the motor.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of Jin to arrangement of Kim, because it provides various load accommodations.

Conclusion
Allowable Subject Matter
Claim(s) 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 

In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY E. LEE III whose telephone number is (571)270-1525.  The examiner can normally be reached on 7:30a-5:00p (M-TH) (cst).

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.